     Case 1:20-mc-00044-PJG ECF No. 1-3 filed 06/29/20 PageID.14 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
                                ____________

CHIARA MEATTELLI,

       Petitioner,                            CASE NO.

v.

GOOGLE LLC d/b/a YOUTUBE

       Respondent.


C. Christopher Newberg (P79025)
RODENHOUSE LAW GROUP P.C.
Attorney for Petitioner
678 Front Avenue NW, Suite 176
Grand Rapids, MI 49504
(616) 451-4000
chris@rodenhouselaw.com




          EXHIBIT 3
     Case 1:20-mc-00044-PJG ECF No. 1-3 filed 06/29/20 PageID.15 Page 2 of 4



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                     ____________

CHIARA MEATTELLI,

       Petitioner,                                         CASE NO. 1:20-MC-00033-SJB

v.

GOOGLE LLC d/b/a YOUTUBE

       Respondent.


C. Christopher Newberg (P79025)
RODENHOUSE LAW GROUP P.C.
Attorney for Petitioner
678 Front Avenue NW, Suite 176
Grand Rapids, MI 49504
(616) 451-4000
chris@rodenhouselaw.com


DECLARATION OF C. CHRISTOPHER NEWBERG IN SUPPORT OF ISSUANCE OF
             SUBPOENA PURSUANT TO 17 U.S.C. § 512(h)

       I, C. Christopher Newberg, the undersigned, declare that:

       1.      My law firm, Rodenhouse Law Group PC, has been retained by Chiara Meattelli to

effectuate the takedown of infringing content from YouTube.com and discover the identifies of

the part(y)(ies) responsible for distributing the infringing content.

       2.      I am requesting the issuance of the proposed subpoena that would order YouTube

to disclose the identity, including the name, physical address(es), IP address(es), telephone

number(s), email address(es), payment information, account updates, and account history(y)(ies)

of the users responsible for uploading and distributing the content made available on the following

pages and URLs:



                                                  1
    Case 1:20-mc-00044-PJG ECF No. 1-3 filed 06/29/20 PageID.16 Page 3 of 4



       ChiarAss MeattelLicker - The Trump O Mouth
       https://www.youtube.com/watch?v=rwFXgEVt2yk

       ChiarAss MeattelLicker - L'ossessione per l'ossessione
       https://www.youtube.com/watch?v=R7z4V10tg6g

       ChiarAss MeattelLicker & Nino Tancelo – ChiarAss
       https://www.youtube.com/watch?v=5rDVNzYepYo

       ChiarAss MeattelLicker Show
       https://www.youtube.com/watch?v=Vc3uGN9CsV8

       ChiarAss MeattelLicker - My name is ChiarAss MeattelLicker
       https://www.youtube.com/watch?v=5T_H8d0QYrQ

       ChiarAss MeattelLicker - The Witch
       https://www.youtube.com/watch?v=xNHgh1ALYpU

       ChiarAss MeattelLicker - Surfing with the Trumps
       https://www.youtube.com/watch?v=ZQBfQTiNKio

       ChiarAss MeattelLicker - Il giorno prima
       https://www.youtube.com/watch?v=vTTIj9Xbqyo

       ChiarAss MeattelLicker – Surreale
       https://www.youtube.com/watch?v=_16KhGvXJpI

       ChiarAss MeattelLicker - Witchery
       https://www.youtube.com/watch?v=ecJXS2ylLdY

       3.      The purpose for which this subpoena is sought is to obtain the identity or identity

of the individual or individuals who created, uploaded, and/or distributed Ms. Meattelli’s

copyrighted images and videos without her authorization. This information will only be used for

the purposes of protecting the rights granted to Ms. Meattelli under Title II of the Digital

Millennium Copyright Act.

       4.      I have a good-faith belief that use of the copyrighted materials described above in

the manner complained of is not authorized by the copyright owner, its agent, or the law.




                                                2
    Case 1:20-mc-00044-PJG ECF No. 1-3 filed 06/29/20 PageID.17 Page 4 of 4



       5.      I declare under penalty of perjury that the information in this notification is accurate

and that I am the owner or am authorized to act on behalf of the owner of an exclusive right that

is allegedly infringed.



Dated: June 29, 2020                           /s/ C. Christopher Newberg
                                               C. Christopher Newberg




                                                  3
